NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1580
                                      ___________

                                TUESDAY S. BANNER,
                                             Appellant

                                             v.

                              GENELLE FLETCHER
                      ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                        (D. Del. Civil Action No. 1:14-cv-00691)
                       District Judge: Honorable Leonard P. Stark
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 2, 2020
              Before: CHAGARES, PHIPPS and COWEN, Circuit Judges

                            (Opinion filed: November 5, 2020)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Pro se appellant Tuesday S. Banner appeals the District Court’s grant of summary

judgment in favor of defendant Genelle Fletcher on her interference and retaliation claims



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et. seq. For the

reasons that follow, we will affirm the District Court’s judgment.

                                            I.

       Banner began working as an administrative assistant with the Delaware

Department of Health and Social Services, Division of the Visually Impaired

(“DHSS/DVI”), in October 2005. She worked there until her employment was

terminated on March 1, 2013. Defendant Fletcher became Banner’s supervisor in 2010.

       Banner sought and received intermittent FMLA leave for prenatal care and, later,

for the care of her child, each year between 2007-2012. DHSS/DVI supervisors and

managers tracked employee FMLA leave and calculated an employee’s 12-month FMLA

period as measured forward from the date of the employee’s FMLA eligibility, pursuant

to 29 C.F.R. § 825.200(b)(3). In June 2012, Banner sought intermittent FMLA leave for

work-related stress, anxiety, and depression. Her request was approved on June 26, 2012,

permitting her to take leave one to two times every one to two months for up to three

days at a time. Fletcher signed off on Banner’s FMLA paperwork in June and

subsequently; Banner’s leave ledgers indicate that she regularly took FMLA leave from

June through September 2012.

       Banner’s last day of work at DHSS/DVI was September 3, 2012. She came into

the office on September 4 to turn in paperwork from her physician, who recommended

that she stay out of work due to work-related stress until October 8, 2012. Banner

applied for block FMLA leave for herself on October 2, 2012, beginning on September 4,

for the same condition for which she sought leave in June. Banner’s request was

                                            2
approved and she was informed that she could take leave until her available FMLA hours

were used up. She also received short-term disability benefits from DHSS/DVI’s short-

term disability provider from October 4, 2012 until November 13, 2012.

       Banner never returned to work. She brought in a doctor’s note in December 2012

that said that she should be out of work from December 4 until an upcoming December

11 follow-up appointment; she did not provide an updated doctor’s note after the

appointment. Banner was informed on December 13 that her FMLA leave had expired

on November 7. She was advised to return to work by December 28, 2012, if she was

able to, and that if she was not able to work, she could either obtain renewed approval for

short-term disability benefits, obtain written approval from DHSS/DVI for a leave of

absence without pay, or resign. Banner responded by requesting FMLA leave from

December 6, 2012, until March 7, 2013. Banner was informed that same day that she had

exhausted all of her FMLA leave since she had not been to work since September 4,

2012. Banner did not return to work, nor did she seek a leave of absence. 1

       In January 2013, the director of the DVI advised Banner that he was proposing her

dismissal because she had not returned to work following the expiration of her short-term

disability as directed, she had exhausted all of her FMLA leave, and she had failed to

follow supervisory directives. Banner requested and received a pre-termination hearing.

On March 1, 2013, Banner was notified that the dismissal recommendation had been



1
  After Banner pursued several appeals regarding her disability benefits, she ultimately
received retroactive short-term disability benefits from November 14, 2012, until
February 28, 2013.
                                             3
approved because her absences were not covered by FMLA or short-term disability leave

but that she had nonetheless not come in to work. Banner’s termination was upheld on

appeal by the Merit Employee Relations Board and in state court. Banner also sought,

and received, unemployment compensation.

       Banner filed a complaint in the District Court in 2014. After numerous claims and

defendants were dismissed, only Banner’s FMLA interference and retaliation claims

against Fletcher proceeded to discovery. Ultimately, after Fletcher moved for summary

judgment the District Court granted her motion. Banner timely appealed and seeks

review of the summary judgment determination.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s grant of summary judgment for Fletcher. See

Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment

is appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute of material fact exists if the evidence is sufficient for a reasonable

factfinder to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

                                             III.

       To state a claim for FMLA interference, a plaintiff must establish that:

       (1) he or she was an eligible employee under the FMLA; (2) the defendant
       was an employer subject to the FMLA’s requirements; (3) the plaintiff was
       entitled to FMLA leave; (4) the plaintiff gave notice to the defendant of his

                                              4
       or her intention to take FMLA leave; and (5) the plaintiff was denied
       benefits to which he or she was entitled under the FMLA.

Capps v. Mondelez Glob., LLC, 847 F.3d 144, 155 (3d Cir. 2017) (citation omitted). In

this case, Banner cannot establish that she was denied rights to which she was entitled

under the FMLA.

       The FMLA provides, in relevant part, that eligible employees are entitled to 12

workweeks of leave during any 12-month period due to “a serious health condition that

makes the employee unable to perform the functions of the position of such employee.”

29 U.S.C. § 2612(a)(1)(D). The FMLA permits employers to choose among several

methods for determining the 12-month period in which the 12 workweeks of an

employee’s leave entitlement occur, and the undisputed record indicates that Banner’s

employer used the method set out in 29 C.F.R. § 825.200(b)(3) — “[t]he 12-month period

measured forward from the date any employee’s first FMLA leave . . . begins.”

       Banner argues on appeal that the start date for measuring her leave should have

been September 2012, because she had previously been recertified each year for FMLA

leave for her child each September. However, the record shows that Banner began taking

FMLA leave for her own health condition in June 2012, which began her 12-month leave

entitlement period for that condition under her employer’s calculation method. She has

pointed to no evidence that refutes her employer’s documentation of consistently using

the calculation method set out in § 825.200(b)(3). Accordingly, Banner’s employer

began to calculate her leave usage for her own health issue for a 12-month period

beginning in June 2012.


                                            5
       Banner also argues on appeal that she did not receive proper notice regarding her

FMLA leave in the fall of 2012. 2 “The FMLA requires employers to provide employees

with both general and individual notice about the FMLA.” Lupyan v. Corinthian

Colleges Inc., 761 F.3d 314, 318 (3d Cir. 2014). “When an employee requests FMLA

leave, . . . the employer must notify the employee of the employee’s eligibility to take

FMLA leave” and “eligibility is determined (and notice must be provided) at the

commencement of the first instance of leave for each FMLA-qualifying reason in the

applicable 12–month period.” 29 C.F.R. § 825.300(b)(1). “All FMLA absences for the

same qualifying reason are considered a single leave.” Id. Accordingly, Banner’s

employer was not required to continue to provide notice each time she renewed her

request for leave for work-related stress after June 2012. See DeVoss v. Sw. Airlines

Co., 903 F.3d 487, 491 (5th Cir. 2018) (explaining that an employer was not required to

re-issue notice to a plaintiff when she took leave for the same reason for which her initial

FMLA notice was issued within the applicable 12-month period).

       The record demonstrates that Banner had exhausted her 12 workweeks of FMLA

leave for herself by the time she sought additional FMLA leave in December 2012, for

the 12-month period that began in June 2012, based on her use of intermittent leave

between June and September 2012 and block leave from September 2012 onward.

Banner has pointed to no evidence that challenges her employer’s records regarding the


2
  To the extent that Banner makes new arguments in her reply brief that she could have
raised in her opening brief, this Court will not “reach arguments raised for the first time
in a reply brief.” See Barna v. Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d
136, 146 (3d Cir. 2017).
                                              6
FMLA leave she took in 2012. Banner has argued that she had to be out of work on her

doctor’s orders, that she later received — or should have received — other benefits that

should have prevented her employer from terminating her, and that she should have been

reinstated, but none of these arguments address the central inquiry at issue in her FMLA

interference claim: whether she was denied any FMLA benefits to which she was

entitled. Because the record shows that Banner had exhausted her leave by the time she

sought recertification in December 2012, Fletcher is entitled to summary judgment on

this claim.

       Next, to state a prima facie case of FMLA retaliation under the familiar burden-

shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), a

plaintiff must show “that (1) he invoked his right to FMLA-qualifying leave, (2) he

suffered an adverse employment decision, and (3) the adverse action was causally related

to his invocation of rights.” See Capps, 847 F.3d at 152 n.6. Unduly suggestive temporal

proximity between an invocation of FMLA leave and an adverse action can be “sufficient

standing alone to create an inference of causality and defeat summary judgment” —

otherwise, “[w]here the temporal proximity is not unusually suggestive, we ask whether

the proffered evidence, looked at as a whole, may suffice to raise the inference.”

Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 307 (3d Cir. 2012) (internal

quotation marks and citation omitted). “Whether a causal link exists must be considered

with a careful eye to the specific facts and circumstances encountered.” Budhun v.

Reading Hosp. & Med. Ctr., 765 F.3d 245, 258 (3d Cir. 2014) (internal quotation marks

and citation omitted).
                                             7
       In this case, as the District Court properly concluded, Banner cannot state a prima

facie case of FMLA retaliation because the record does not indicate a causal link between

her invocation of her FMLA rights and her termination. Banner consistently requested,

was granted, and used FMLA leave for years before 2012, and she was denied additional

FMLA leave in 2012 only after she had exhausted her leave for that year. She was then

terminated in March 2013 after she was presented with various options to secure other

forms of leave from her position, but did not do so, nearly four months after her last

FMLA leave request. Cf. LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217,

233 (3d Cir. 2007) (concluding in the context of a Title VII retaliation claim that “though

there is no bright line rule as to what constitutes unduly suggestive temporal proximity, a

gap of three months between the protected activity and the adverse action, without more,

cannot create an inference of causation and defeat summary judgment”). No other

circumstances in the record raise an inference of a causal link between Banner’s renewed

invocation of FMLA leave and her termination. The District Court thus properly granted

summary judgment for Fletcher on Banner’s remaining FMLA retaliation claim. 3

Accordingly, we will affirm the judgment of the District Court.




3
  Banner mentions in her brief that she seeks to reinstate DHSS/DVI as a defendant to
properly “effectuate” her FMLA claims. See Appellant’s Br. at ECF p. 20. Because her
FMLA claims lack merit, there is no basis for such action.
                                             8